United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1556
                      ___________________________

                                Bruce Danielson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Mike Huether; David A. Pfeifle; Marty Jackley; Heather Hitterdal; City of Sioux
                   Falls; State of South Dakota; John Doe

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Southern
                                 ____________

                         Submitted: January 25, 2022
                           Filed: January 28, 2022
                                [Unpublished]
                                ____________

Before LOKEN, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       Bruce Danielson appeals following the district court’s1 adverse grant of
summary judgment in his pro se civil rights action. After careful review of the record
below, the parties’ submissions on appeal, and the issues properly before us, we find
no basis for reversal. We conclude the district court properly granted summary
judgment. See Morris v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020) (reviewing
grant of summary judgment de novo, viewing evidence and drawing all reasonable
inferences in light most favorable to non-movant). Further, the district court did not
err in declining Danielson’s request to strike portions of the summary judgment
record. See Gallagher v. Magner, 619 F.3d 823, 844 (8th Cir. 2010) (discussing the
standard of review). Finally, we conclude the district court did not abuse its
discretion in denying Danielson’s post-judgment motion. See United States v. Metro.
St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Roberto Lange, Chief Judge, United States District Court for
the District of South Dakota.

                                         -2-